office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b03 rlchewning postf-115314-16 uilc date date to nancy v knapp associate area_counsel washington d c large business international from barbara a felker chief cc intl office of associate chief_counsel international subject allocation and apportionment of certain legal fees relating to the defense of lawsuits alleging harm from products manufactured and sold before the effective date of sec_199 this chief_counsel_advice responds to your request for assistance dated date regarding the proper method of allocating and apportioning deductions for certain legal fees to domestic_production_gross_receipts dpgr for purposes of determining parent’s qualified_production_activities_income qpai the legal fees in question relate to legal fees incurred by parent subsidiary and other corporations and disregarded entities within parent’s consolidated_group to defend lawsuits filed against them alleging harm from the use of products w and x which were manufactured and sold by subsidiary and a disregarded_entity in years before the effective date of sec_199 qpai is defined in sec_199 sec_1_199-4 and d requires for purposes of computing qpai that certain taxpayers use the rules under sec_1_861-8 and sec_1_861-14 and temp sec_1_861-8t and sec_1_861-14t the sec_861 method to allocate and apportion deductions to gross_income attributable to dpgr in computing qpai this memorandum does not address the allocation to dpgr under sec_1_199-4 of costs that were capitalized into inventory under sec_263a unless otherwise indicated all section references are to the internal_revenue_code_of_1986 postf-115314-16 this advice may not be used or cited as precedent legend parent subsidiary product w product x year year year year dollar_figureamount a dollar_figureamount b dollar_figureamount c dollar_figureamount d issue ----------------------- ---------------------------------- --------------- --------------------------------------- ------- ------- ------- ------- -------------------------------------- ------------------- ------------------- ------------------- are the legal fees in question allocated and apportioned under the sec_861 method against parent’s gross_income attributable to dpgr for the year sec_1 through in computing parent’s qpai conclusion the sec_861 method requires the determination of the factual relationship of a deduction to a class_of_gross_income and to the statutory and residual groupings of gross_income within that class_of_gross_income in our opinion the submitted facts confirm that the deductions for the legal fees relating to defense of lawsuits filed against parent subsidiary other corporations and disregarded entities within parent’s consolidated_group alleging harm from the use of products w and x manufactured and sold by subsidiary and a disregarded_entity in years before the effective date of sec_199 are definitely related to gross_income from those product sales because those product sales all were made prior to the effective date of sec_199 those sales did not generate dpgr and the legal fees incurred to defend against the lawsuits that are properly allocated to the class_of_gross_income attributable to those sales are under the sec_861 method factually apportioned exclusively to the residual_grouping of income that is not gross_income attributable to dpgr accordingly the deductions for the legal fees in question will not reduce parent's qpai and its sec_199 deduction in the year the legal fees were incurred in reaching our decision we considered but ultimately dismissed as unsupported by the facts in this case other possible bases on which to allocate and apportion the legal fees for example we considered whether the legal fees should be allocated to all of the gross_income of parent's affiliated_group because they are supportive in nature whether the legal fees were incurred in connection with an postf-115314-16 facts parent a holding_company and its u s subsidiaries including subsidiary filed a consolidated federal_income_tax return for all relevant years subsidiary and a disregarded_entity within parent’s consolidated_group manufactured and sold products w and x in years preceding and after the enactment of sec_199 which is effective for tax years beginning after date year sec_1 through are post-2004 taxable years during year sec_1 and substantially_all of subsidiary’s gross_receipts were dpgr from the sale of products w and x however during those years parent’s consolidated group’s gross_receipts comprised both dpgr and non-dpgr parent determined its qpai for year sec_1 through on a consolidated basis under sec_1_199-7 the legal fees in question are litigation legal fees incurred by parent subsidiary and other corporations and disregarded entities within parent’s consolidated_group to defend lawsuits filed against them alleging harm from the use of products w and x manufactured and sold by subsidiary and a disregarded_entity in years before the effective date of sec_199 the amounts of the legal fees at issue are as follows year year year year dollar_figureamount a dollar_figureamount b dollar_figureamount c dollar_figureamount d parent deducted these amounts on its consolidated federal_income_tax return for year sec_1 through none of the legal fees at issue were capitalized under sec_263a and the regulations thereunder parent submitted informal refund claims asserting that under the sec_861 method the deduction for the legal fees in question should not be attributable to dpgr in computing parent’s qpai law and analysis sec_199 was enacted as part of the american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1418 effective for taxable years beginning on or after date under sec_199 a taxpayer is allowed a domestic_production_deduction the sec_199 deduction equal to percent percent in the case of taxable years ongoing business of producing and selling products w and x and therefore are factually related to gross_income attributable to past present and future sales of products w and x in which case a reasonable apportionment between prior sales that did not generate dpgr and prior present and future sales that generated or will generate dpgr would be required and whether the legal fees were incurred to preserve parent’s subsidiary's and other group members’ current_assets enhance the value of its brand and generate future sales and therefore should be apportioned exclusively to gross_income attributable to present and future sales of products w and x that generate dpgr although the facts of this case present a strong factual connection between the legal fees and the gross_income attributable to the specific sales of products w and x which did not generate dpgr on other facts a different basis of allocation and apportionment of the legal fees might be more reasonable and more appropriate postf-115314-16 beginning in and percent in the case of taxable years beginning in or of the lesser_of a the taxpayer’s qpai for the taxable_year or b the taxpayer’s taxable_income determined without regard to sec_199 for the taxable_year or in the case of an individual adjusted_gross_income sec_199 limits the deduction for a taxable_year to percent of the w-2_wages paid_by the taxpayer during the calendar_year that ends in such taxable_year sec_199 limits w-2_wages to amounts that are properly allocable to dpgr qpai is the excess of a taxpayer’s dpgr for the taxable_year over the sum of the taxpayer’s cost_of_goods_sold cgs that is allocable to dpgr and the taxpayer’s other expenses losses and deductions other than the sec_199 deduction that are properly allocable to dpgr deductions sec_199 each member of an expanded_affiliated_group computes its own qpai and the sec_199 deduction of the expanded_affiliated_group is then determined by aggregating the qpai taxable_income or loss and w-2_wages of each member sec_1_199-7 and b however if every member of an expanded_affiliated_group is also a member of the same consolidated_group the consolidated group’s sec_199 deduction is determined using the consolidated group’s qpai sec_1_199-7 as stated parent determined its qpai for year sec_1 through on a consolidated basis under sec_1_199-7 sec_1_199-4 provides special rules for allocating cgs to dpgr as stated none of the legal fees at issue were capitalized under sec_263a and the regulations thereunder for sec_199 purposes cgs is determined under the methods_of_accounting that the taxpayer uses to compute taxable_income pursuant to sec_263a see sec_1_199-4 because the legal fees at issue were not capitalized into cgs the applicable rules for allocation and apportionment of the fees are the rules in sec_1_199-4 and d applicable to deductions those regulations require a taxpayer to use the sec_861 method to allocate and apportion deductions to gross_income attributable to dpgr for purposes of determining qpai unless the taxpayer qualifies for and elects to use one of the two simplified methods available to small taxpayers for allocating and apportioning deductions parent here does not qualify to use the simplified methods under the sec_861 method a deduction is allocated to a class_of_gross_income and then if necessary apportioned between the statutory and residual groupings of gross_income within that class sec_1_861-8 and temp sec_1_861-8t the allocation and apportionment of the deduction is based on the factual relationship of the deduction to a class_of_gross_income and to the statutory and residual groupings of income in that class sec_1_861-8 the statutory_grouping of gross_income means the gross_income from a specific source or activity which must first be for purposes of this request for advice we have been asked to assume that none of the legal fees are properly capitalizable under sec_263a and the regulations thereunder accordingly we express no opinion on this matter postf-115314-16 determined in order to arrive at taxable_income from such specific source or activity under an operative_section gross_income from other sources or activities is referred to as the residual_grouping of gross_income sec_1_861-8 and f in this case the relevant statutory_grouping of gross_income is gross_income attributable to dpgr sec_1_861-8 provides that the classes of gross_income are not predetermined but must be determined on the basis of the deductions to be allocated and that some deductions may be factually related to all of the taxpayer’s gross_income rather than to a particular class_of_gross_income if applicable the allocation and apportionment of certain expenses must be made on an affiliated_group basis sec_1_861-14 and temp sec_1_861-14t among the expenses the allocation and apportionment of which must be made on an affiliated_group basis are expenses related to certain supportive expenses including advertising marketing and other sales expenses where if were all members of the affiliated_group treated as a single corporation the expense would not be considered definitely related to the class_of_gross_income derived solely by the member incurring the expense temp sec_1_861-14t and sec_1_861-8 provides that a deduction is considered definitely related to a class_of_gross_income and therefore allocable to such class if it is incurred as a result of or incident to an activity or in connection with property from which such class_of_gross_income is derived the regulation also provides that if a deduction is definitely related to a class_of_gross_income the deduction will be allocated to that class even if the amount of the deduction exceeds the gross_income in that class for the taxable_year including if there is no gross_income in that class in the taxable_year as with the allocation of a deduction to a class_of_gross_income the apportionment of a deduction to a statutory_grouping of gross_income must be made in a manner that reflects the factual relationship between the deduction and the statutory_grouping of gross_income temp sec_1_861-8t that regulation provides that a taxpayer may apportion the deduction using various bases and factors such as the following provided the basis or factor chosen by the taxpayer reasonably reflects the factual relationship between the deduction and the statutory_grouping of gross_income comparison of units sold comparison of the amount of gross_sales or receipts comparison of the cost_of_goods_sold comparison of profit contribution comparison of expenses_incurred assets used salaries paid space utilized and time spent related to the activities or properties giving rise to the class_of_gross_income and comparison of gross_income amounts a taxpayer must furnish if requested information supporting the factual relationship for purposes of both allocation and apportionment of the deduction to the class_of_gross_income and to the statutory_grouping of gross_income sec_1_861-8 as stated parent must use the sec_861 method to allocate and apportion its deductions for purposes of calculating its qpai for year sec_1 through on a consolidated postf-115314-16 basis under sec_1_199-7 under the sec_861 method parent must determine the factual relationship between the deduction for the legal fees at issue and its gross_income as provided in sec_1_861-8 a deduction incurred as a result of or incident to an activity or in connection with property that generates has generated or may reasonably be expected to generate gross_income shall be considered definitely related to that gross_income as a class whether or not any item_of_gross_income in that class is accrued during the taxable_year therefore the fact that a deduction accrues in a year in which all of a taxpayer’s gross_income in the relevant class is gross_income in the statutory_grouping does not compel the conclusion that the deduction is factually related to gross_income in that statutory_grouping if in fact the deduction is factually related to gross_income in the class generated in a prior year that was in the residual_grouping in this case the legal fees at issue are factually related to the class_of_gross_income attributable to manufacture and sales of products w and x made prior to the effective date of sec_199 in our opinion those fees were incurred as a result of or incident to and so are properly allocated to the class_of_gross_income from the specific sales all of which occurred in years prior to the effective date of sec_199 of products w and x that gave rise to the lawsuits in this case there is a strong factual relationship between the deductible legal fees at issue and the class_of_gross_income attributable to the specific sales to the plaintiffs in the lawsuits of products w and x because gross_receipts from those sales did not generate gross_income attributable to dpgr in the years the gross_income was realized no portion of the deductions for the legal fees at issue should be apportioned under the sec_861 method to the statutory_grouping of sec_199 gross_income in year sec_1 through accordingly the legal fees at issue should not be taken into account in determining parent’s qpai in year sec_1 through please call if you have any questions
